Citation Nr: 1203189	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1960 to August 1967, and from September 1967 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that in pertinent part, denied service connection for left ear hearing loss and tinnitus.

In a September 2008 statement, the Veteran withdrew his appeal seeking service connection for left ear hearing loss; such claim is therefore no longer in appellate status.

In March 2009, the Veteran testified before a hearing officer sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.


FINDING OF FACT

With resolution of any doubt in the Veteran's favor, his tinnitus is related to acoustic trauma during service.   


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Background

The Veteran's service treatment records show that, in January 1975, he complained of a cold.  On examination, his left ear canal was described as "bulging," and his right ear canal was within normal limits.  Impression was an upper respiratory infection.  Thereafter, in March 1975, the Veteran complained of a hammering or popping sound in his right ear.  The examiner noted mild distention in the Veteran's right ear canal, and sinusitis was diagnosed.   A diagnosis of tinnitus is not shown in the Veteran's service treatment records, to include the separation examination report.   

The Veteran's service personnel records show that he was stationed at Coast Guard Air Stations and is in receipt of various decorations and awards, to include the Distinguished Flying Cross and the Coast Guard Sharpshooter Ribbon.  

Post-service private treatment records indicate that the Veteran's occupation was a helicopter pilot.  See Sioux Valley Hospital records.

According to a November 2007 letter, Dr. G.L.C., the Veteran's private physician, stated that the Veteran recalled having had tinnitus on the right side since the 1970's and on the left side for the past three years.  It was also noted that the Veteran reported extreme noise exposure while working as a helicopter pilot and flying fixed-wing aircraft. 

In conjunction with his service connection claim for tinnitus, the Veteran underwent a VA examination in June 2008.  The examiner found no records to support the onset of tinnitus during or shortly after his discharge from active service.  The examiner opined that the Veteran's tinnitus is more likely the result of presbycusis and non-military noise exposure.

The Veteran, in his notice of disagreement received in August 2008, clarified that he served on active duty in both the Army and the Coast Guard, and after service he worked as a pilot for 13 years.  He stated that when he was enlisted he worked on helicopters and flew without ear protections.  He also indicated that when flying as a civilian he always wore ear protection.  

In December 2008, the examiner who examined the Veteran in June 2008 offered an addendum to her previous opinion at the request of the RO.  The examiner reiterated her prior opinion that the Veteran's tinnitus is less likely than not related to service.  The examiner stated that the complaints of tinnitus during service were associated with acute ear/sinus infections and not associated with any other event during service.  The examiner also noted that the Veteran denied having experienced ringing in the ears on a May 1979 questionnaire, which seemed consistent with the transient nature of his upper respiratory infections and sinusitis that co-existed with his reports of tinnitus.   

During his March 2009 hearing, the Veteran stated that he was exposed to loud noise during service because he trained on all weapons as an infantryman and during "AIT."  Also he reportedly was exposed to more loud noise when he attended aircraft maintenance school, where he trained on fixed-wings and helicopters.    

According to an April 2009 statement, Dr. G.L.C. indicated that he had examined the Veteran and reviewed his in-service progress notes.  Dr. G.L.C. opined that the Veteran's tinnitus is related to past noise exposure, to include the noise experienced during service while working around helicopters and other loud noises.  

Also in April 2009, the Veteran submitted statements from fellow service members.  L.J. W. stated that he served in the military with the Veteran and indicated that they were exposed to constant blast of gunfire on the firing range, rapid fire from machine guns, and mortar explosions.  After basic training, L.J.W. stated that they went to aircraft maintenance school and were exposed to very loud aircraft engine noise without the benefit of hearing protection.  In another statement, R.J.P, the Veteran's fellow service member, stated that they were exposed to high levels of sounds and noise during service while working as helicopter mechanics.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."   Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Analysis

The Veteran seeks service connection for tinnitus secondary to acoustic trauma during service.  The medical evidence confirms a current diagnosis of tinnitus.  

Initially, the Board notes that after a review of the Veteran's service personnel records, exposure to acoustic trauma during service is conceded.   Indeed, the Veteran is service-connected for right ear hearing loss, secondary to in-service acoustic trauma.   

The Veteran's service treatment records, to include his annual flight examination reports and February 1980 retirement examination report, do not show a diagnosis of tinnitus.  They do however show two notations of ear complaints in 1975, at which time the Veteran was diagnosed with an upper respiratory infection/sinusitis.   

As to the etiology of the Veteran's tinnitus, the record contains differing opinions.  As indicated, the 2008 VA examiner determined that the Veteran's tinnitus is less likely related to service, and Dr. G.L.C. in 2009 opined that the Veteran's tinnitus is related to past noise exposure.  

The Board notes that while the 2008 VA examiner conceded noise exposure as it relates to the Veteran's right ear hearing loss, she did not provide rationale as to why the Veteran's tinnitus was partly related to non-military noise, and not to military noise.  This is significant because Dr. G.L.C. related the Veteran's tinnitus to previous noise exposure, to include military noise.    

Moreover, the Board observes that the 2008 examiner appears to have only focused on the two ear complaints during service which she related to upper respiratory infection/sinusitis.  Notably, it is unclear whether the 2008 examiner took into account the Veteran's statements of continuing tinnitus symptoms in the right ear, which weigh heavily in support of the claim.  Indeed, the Veteran, as a layperson, is competent to testify as to the observable aspects of tinnitus.  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  In Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.   

Thus, having found competent the Veteran's report of experiencing tinnitus symptoms in his right ear during service and thereafter, the Board finds no reason to doubt his credibility as well.  As to the Veteran's left ear, he has reported tinnitus symptoms since approximately 2004.  Nevertheless, the Board notes that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, service connection based on evidence of continuing symptoms in the right ear alone since service is sufficient to satisfy the criteria necessary to grant service connection for tinnitus.

Accordingly, despite the 2008 negative etiology opinion, the record also contains a positive opinion and competent reports of continuing tinnitus symptoms.  When all the evidence is considered in light of relevant law and regulation, the Board finds that the record is at least in relative equipoise as to whether tinnitus was incurred in service.  38 C.F.R. § 3.303(d).  Further inquiry could be undertaken with a view towards further development of the claim so as to obtain additional medical clarification.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran' favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has tinnitus as a result of his period of active service.  See Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


